
		111th CONGRESS
		2d Session
		H.R. 4915
		In the Senate of the United
	 States,
		
			December 18, 2010.
		
		Amendments:
		That the bill from the House of Representatives
		(H.R. 4915) entitled An Act to amend the Internal Revenue Code of 1986
		to extend the funding and expenditure authority of the Airport and Airway Trust
		Fund, to amend title 49, United States Code, to extend authorizations for the
		airport improvement program, and for other purposes., do pass with the
		following
		Strike all after
	 the enacting clause and insert the
	 following:
				1.Definition of eligible plan
		year
					(a)Amendment to
		ERISAClause (v) of section 303(c)(2)(D) of the Employee
		Retirement Income Security Act of 1974 (29 U.S.C. 1083(c)(2)(D)), as added by
		section 201(a)(1) of the Preservation of Access to Care for Medicare
		Beneficiaries and Pension Relief Act of 2010, is amended—
						(1)by
		striking on or after the date of the enactment of this
		subparagraph and inserting on or after June 25, 2010 (March 10,
		2010, in the case of an eligible plan), and
						(2)by
		adding at the end the following new sentence: “For purposes of the preceding
		sentence, a plan shall be treated as an eligible plan only if, as of the date
		of the election with respect to the plan under clause (i)—
							
								(A)the plan sponsor
		  is not a debtor in a case under title 11, United States Code, or similar
		  Federal or State law,
								(B)there are no
		  unpaid minimum required contributions with respect to the plan for purposes of
		  section 4971 of the Internal Revenue Code of 1986 (imposing an excise tax when
		  minimum required contributions are not paid by the due date for the plan
		  year),
								(C)there are no
		  outstanding liens in favor of the plan under subsection (k), and
								(D)the plan sponsor
		  has not initiated a distress termination of the plan under section
		  4041.
								.
						(b)Amendment to
		Internal Revenue Code of 1986Clause (v) of section 430(c)(2)(D)
		of the Internal Revenue Code of 1986, as added by section 201(b)(1) of the
		Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
		Act of 2010, is amended—
						(1)by
		striking on or after the date of the enactment of this
		subparagraph and inserting on or after June 25, 2010 (March 10,
		2010, in the case of an eligible plan), and
						(2)by
		adding at the end the following new sentence: “For purposes of the preceding
		sentence, a plan shall be treated as an eligible plan only if, as of the date
		of the election with respect to the plan under clause (i)—
							
								(A)the plan sponsor
		  is not a debtor in a case under title 11, United States Code, or similar
		  Federal or State law,
								(B)there are no
		  unpaid minimum required contributions with respect to the plan for purposes of
		  section 4971 (imposing an excise tax when minimum required contributions are
		  not paid by the due date for the plan year),
								(C)there are no
		  outstanding liens in favor of the plan under subsection (k), and
								(D)the plan sponsor
		  has not initiated a distress termination of the plan under section 4041 of the
		  Employee Retirement Income Security Act of
		  1974.
								.
						(c)Effective
		dateThe amendments made by this section shall take effect as if
		included in the amendments made by the provisions of the Preservation of Access
		to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to which the
		amendments relate.
					2.Eligible charity
		plans
					(a)Definition of
		eligible charity plans
						(1)In
		generalSection 104(d) of the Pension Protection Act of 2006, as
		added by section 202(b) of the Preservation of Access to Care for Medicare
		Beneficiaries and Pension Relief Act of 2010, is amended to read as
		follows:
							
								(d)Eligible charity
		  plan definedFor purposes of
		  this section, a plan shall be treated as an eligible charity plan for a plan
		  year if—
									(1)the plan is
		  maintained by one or more employers employing employees who are accruing
		  benefits based on service for the plan year,
									(2)such employees are
		  employed in at least 20 States,
									(3)more than 98
		  percent of such employees are employed by an employer described in section
		  501(c)(3) of such Code and the primary exempt purpose of each such employer is
		  to provide services with respect to children, and
									(4)the plan sponsor
		  elects (at such time and in such form and manner as shall be prescribed by the
		  Secretary of the Treasury) to be so treated.
									Any election under this subsection
		  may be revoked only with the consent of the Secretary of the
		  Treasury..
						(2)Effective
		dateThe amendment made by this subsection shall take effect as
		if included in the amendment made by the provision of the Preservation of
		Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to
		which the amendment relates (determined after application of the amendment made
		by subsection (c)), except that a plan sponsor may elect to apply such
		amendment to plan years beginning on or after January 1, 2011.
						(b)RegulationsThe
		Secretary of the Treasury may prescribe such regulations as may be necessary to
		carry out the purposes of the amendments made by section 202(b) of the
		Preservation of Access to Care for Medicare Beneficiaries and Pension Relief
		Act of 2010 and the amendment made by subsection (a).
					(c)Application of
		new rules to eligible charity plans
						(1)In
		generalParagraph (2) of section 202(c) of the Preservation of
		Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 is
		amended to read as follows:
							
								(2)Eligible charity
		  plansThe amendments made by subsection (b) shall apply to plan
		  years beginning after December 31, 2010, except that a plan sponsor may elect
		  to apply such amendments to plan years beginning after an earlier
		  date.
								.
						(2)Effective
		dateThe amendment made by this subsection shall take effect as
		if included in the amendment made by the provision of the Preservation of
		Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 to
		which the amendment relates.
						3.Suspension of
		certain funding level limitations
					(a)Limitations on
		benefit accrualsSection 203
		of the Worker, Retiree, and Employer Recovery Act of 2008 (Public Law 110–458;
		122 Stat. 5118) is amended—
						(1)by
		striking the first plan year beginning during the period beginning on
		October 1, 2008, and ending on September 30, 2009 and inserting
		any plan year beginning during the period beginning on October 1, 2008,
		and ending on December 31, 2011;
						(2)by
		striking substituting and all that follows through for
		such plan year and inserting substituting for such percentage
		the plan’s adjusted funding target attainment percentage for the last plan year
		ending before September 30, 2009,; and
						(3)by
		striking for the preceding plan year is greater and inserting
		for such last plan year is greater.
						(b)Social security
		level-income options
						(1)ERISA
		amendmentSection
		206(g)(3)(E) of the Employee Retirement Income Security Act of 1974 is amended
		by adding at the end the following new sentence: For purposes of
		applying clause (i) in the case of payments the annuity starting date for which
		occurs on or before December 31, 2011, payments under a social security
		leveling option shall be treated as not in excess of the monthly amount paid
		under a single life annuity (plus an amount not in excess of a social security
		supplement described in the last sentence of section
		204(b)(1)(G))..
						(2)IRC
		amendmentSection 436(d)(5)
		of the Internal Revenue Code of 1986 is amended by adding at the end the
		following new sentence: For purposes of applying subparagraph (A) in the
		case of payments the annuity starting date for which occurs on or before
		December 31, 2011, payments under a social security leveling option shall be
		treated as not in excess of the monthly amount paid under a single life annuity
		(plus an amount not in excess of a social security supplement described in the
		last sentence of section 411(a)(9))..
						(3)Effective
		date
							(A)In
		generalThe amendments made by this subsection shall apply to
		annuity payments the annuity starting date for which occurs on or after January
		1, 2011.
							(B)Permitted
		applicationA plan shall not be treated as failing to meet the
		requirements of sections 206(g) of the Employee Retirement Income Security Act
		of 1974 (as amended by this subsection) and section 436(d) of the Internal
		Revenue Code of 1986 (as so amended) if the plan sponsor elects to apply the
		amendments made by this subsection to payments the annuity starting date for
		which occurs before January 1, 2011.
							(c)Repeal of
		related provisionsThe provisions of, and the amendments made by,
		section 203 of the Preservation of Access to Care for Medicare Beneficiaries
		and Pension Relief Act of 2010 are repealed and the Employee Retirement Income
		Security Act of 1974, the Internal Revenue Code of 1986, and the Worker,
		Retiree, and Employer Recovery Act of 2008 (Public Law 110–458; 122 Stat. 5118)
		shall be applied as if such section had never been enacted.
					4.Optional use of
		30-year amortization periods
					(a)Amendment to
		ERISAParagraph (8) of
		section 304(b) of the Employee Retirement Income Security Act of 1974, as
		amended by the Preservation of Access to Care for Medicare Beneficiaries and
		Pension Relief Act of 2010, is amended by striking after August 31,
		2008 each place it appears in subparagraphs (A)(i), (B)(i)(I), and
		(B)(i)(II), and inserting on or after June 30, 2008.
					(b)Amendment to
		Internal revenue Code of 1986 Paragraph (8) of section 431(b) of the
		Internal Revenue Code of 1986, as amended by the Preservation of Access to Care
		for Medicare Beneficiaries and Pension Relief Act of 2010, is amended by
		striking after August 31, 2008 each place it appears in
		subparagraphs (A)(i) and (B)(i)(I) and inserting on or after June 30,
		2008.
					(c)Effective date
		and special rulesThe amendments made by this section shall take
		effect as of the first day of the first plan year beginning on or after June
		30, 2008, except that any election a plan sponsor makes pursuant to this
		section or the amendments made thereby that affects the plan’s funding standard
		account for any plan year beginning before October 1, 2009, shall be
		disregarded for purposes of applying the provisions of section 305 of the
		Employee Retirement Income Security Act of 1974 and section 432 of the Internal
		Revenue Code of 1986 to that plan year.
					
		Amend the title so as to read: An Act to amend
  the Internal Revenue Code of 1986 to make technical corrections to the pension
  funding provisions of the Preservation of Access to Care for Medicare
  Beneficiaries and Pension Relief Act of
  2010..
	
		
			
			Secretary
		
	
	
	